678 So. 2d 4 (1996)
James Anthony WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-3356.
District Court of Appeal of Florida, Fourth District.
August 7, 1996.
*5 Richard L. Jorandby, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
FARMER, Judge.
We affirm the revocation of probation but reverse the sentence to correct two sentencing errors. The face of the original scoresheet shows no additional points for legal restraint; hence it was error to add such points to the sentence after the violation of probation. The state concedes that the trial court erred in the degree of the offense.
AFFIRM VIOLATION OF PROBATION; REVERSE SENTENCE AND REMAND FOR RESENTENCING.
DELL and SHAHOOD, JJ., concur.